PER CURIAM.
Petitioners request certiorari review of an order granting respondent’s motion to compel production of certain documents. We grant the petition to the extent that the order compels discovery of “any and all records pertaining to the payment of attorney’s fees or other costs incident to the above-styled litigation.” Such documents are not relevant to any issue at this point in the proceedings below.
Accordingly, the order under review is quashed to the extent that it requires discovery of documents pertaining to attorney’s fees and costs. The petition for cer-tiorari is otherwise denied.
SCHEB, C. J., and HOBSON and CAMPBELL, JJ., concur.